Citation Nr: 0501000	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for a left knee 
disability, secondary to the right knee.

2.	Entitlement to service connection for a lower back 
disability, secondary to the right knee.

3.	Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel

INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from June 1967 to February 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim seeking 
entitlement to service connection for a left knee disability 
as secondary to the service-connected disability of the right 
knee; entitlement to service connection for a low back 
disability as secondary to the service-connected disability 
of the right knee; and from a May 2002 rating decision, which 
denied the veteran's claim of entitlement to service 
connection for a skin disability, characterized as a skin 
rash from exposure to herbicides.

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
resolution of the left knee and lower back disability issues 
on appeal has been obtained.

2.	Service connection is presently in effect for the right 
knee disability, characterized as a postoperative medial 
meniscectomy, with a 10 percent evaluation.

3.	The veteran's disability of the left knee, chondromalacia 
with arthritis, and his lower back disability, lumbar disk 
disease with fusion and arthritis, were caused by the 
veteran's transference of weight to the left knee and lower 
back due to surgeries on the service-connected disability of 
the right knee.

CONCLUSIONS OF LAW

1.	Service connection for the disability of the left knee as 
secondary to the service-connected right knee, to include 
chondromalacia and degenerative arthritis, is warranted. 
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310(a) (2004).

2.	Service connection for the lower back as secondary to the 
service-connected right knee, to include herniated disk and 
unstable lumbar spine fusion with osteoarthritis, is 
warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004). In an April 2002 letter, the RO informed the veteran 
of the requirements necessary to prove his claims for service 
connection of the left knee, lower back, and skin rash. 
Specifically, the RO informed the veteran that to establish 
entitlement for his secondary service connection claims, he 
will need to obtain medical records and evidence to show his 
current claimed conditions as well as a relationship between 
the conditions and his service-connected disability. For the 
skin rash claim, the RO informed the veteran that he will 
need to provide medical treatment evidence showing the 
earliest observed manifestation of the disability. He will 
also need to provide a description of his exposure to Agent 
Orange in Vietnam. The veteran was properly notified of the 
RO's request for information, and although he provided 
treatment evidence concerning his left knee and lower back 
claims, he has not provided any medical treatment information 
or evidence to support his skin rash claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide. See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004). In its April 2002 
letter, the RO informed the veteran that the RO would obtain 
medical records, employment records, and records kept by any 
other federal government agency.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2004). In the April 2002 
letter, the RO informed the veteran to complete a VA Form 21-
4142 regarding any private treatment he had received, and to 
provide information about any person, agency, or company who 
has records that may help decide his claim.          

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004). The April 2002 letter instructed the veteran to send 
the RO all of the evidence requested within a designated 
period of time and to inform the RO of any additional 
information or evidence that he wants the RO to try to obtain 
for him.

In view of the development that has been undertaken for the 
left knee and lower back claims, further development is not 
needed to comply with the VCAA. The April 2002 letter 
informed the veteran of the information and evidence needed 
to substantiate these claims, and he has been made aware of 
how VA would assist him in obtaining evidence and 
information. He has not identified any additional, relevant 
evidence that has not been requested or obtained. For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the left knee and lower back claims. In short, the 
requirements under the VCAA have been met. Accordingly, there 
is no potential prejudice to the veteran for failure to 
develop these particular claims. 


Factual Background

The veteran reports that he initially injured his service-
connected right knee while doing a squat during basic 
training. He improved to some degree until he injured it 
again while playing in-service tag football in 1968. He was 
subsequently treated and diagnosed with a torn cartilage in 
the right knee. He received surgery to repair the knee and 
underwent subsequent physical therapy. However, he claims 
that the right knee continued to cause him pain due to 
swelling, especially after physical activity. After service 
in 1973, he underwent another surgery to repair the right 
knee but it still continued to swell from overt physical 
activity and caused him pain. In 1997, the veteran was 
operated on again with a preoperative diagnosis of internal 
derangement of the right knee with an MRI showing a medial 
meniscal tear, an absent anterior cruciate ligament, and 
diffuse degenerative arthritis. The knee continued to cause 
him pain and he underwent another operation in 1998. Since 
that time the right knee has continued to be painful. He has 
limitation of motion. Walking, doing any physical activity 
such as cutting the grass, and household chores cause his 
right knee to be painful and it continues to swell.

In 1998, the veteran reportedly began to experience low back 
pains, which began as a weak feeling in his back and then 
pain in the back. He was diagnosed with disk herniation at 
L4-5 or L5-S1. He underwent back surgery for a bulging disk. 
In December 1999, he developed more back pain with lifting. 
He underwent another back surgery, but the back pains 
reportedly did not improve. A magnetic resonance imaging scan 
later showed fusion, but the fusion did not take and a third 
surgery was done to fuse the lower back. Since then, he has 
had a sore back doing yard work and lifting. He reports 
experiencing occasional pain radiating into his buttocks, but 
he does not have pain going down his legs with coughing, 
sneezing, bending, or stooping.

In August 1999, the veteran reportedly began to experience 
left knee pain. He fell and tore the anterior cruciate 
ligament of his left knee, and he had a surgical procedure 
arthroscopically-aided with a patella chondroplasty of the 
left knee. He currently has chondromalacia of the left knee 
with degenerative arthritis. The left knee has been feeling 
more comfortable but still continues to bother him when 
walking or performing any physical activity.

The VA examiner's May 2003 opinion notes that the veteran 
provided a report from Dr. G.B. dated August 2001 that states 
the veteran's right knee injury in service caused him to 
develop left knee arthritis and possible internal 
derangement, due to the necessity of transferring his weight 
to the left knee following his right knee surgery. In 
conjunction, the veteran also developed low back pain, which 
Dr. G.B. reportedly states was a result of his right knee 
surgeries. The VA examiner indicates that Dr. G.B. states in 
his report that the veteran's right and left knee problems 
have contributed significantly to the development of the 
chronic low back pains and that he feels these are therefore 
service related disabilities. The VA examiner did not express 
disagreement with Dr. G.B.'s assessment that the left knee 
and back disabilities are service-connected disabilities. 
Upon an examination of the veteran and a review of the claims 
folder, the VA examiner expressed his personal opinion that 
it is as likely as not that the veteran's current left knee 
disability is secondary to his service-connected right knee 
disability; and the low back disability is also as likely as 
not to have been caused or at least aggravated by the right 
knee disability.

Analysis

To establish service connection on a secondary basis, the 
veteran must submit evidence of a current left knee and low 
back disability, and a nexus opinion by a medical 
professional that the claimed disabilities resulted from a 
service-connected disability. See 38 C.F.R. § 3.310(a) 
(2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records is entirely silent for 
complaints, symptoms, and diagnoses of a left knee or lower 
back condition. However, he continues to complain of pain in 
the left knee and lower back condition due to his claimed 
altered gait to compensate for pain in the right knee.

In May 2003, the VA examiner expressed his personal medical 
opinion that he believes it is as likely as not that the 
veteran's current left knee disability and low back 
disability are secondary to his service-connected right knee 
disability, such that they were caused or at least aggravated 
by the service-connected disability.

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002). When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102 (West 2002). 
Therefore, as the veteran has demonstrated the presence of 
his current left knee and lower back disability and has 
provided a competent opinion that indicates a nexus between 
the secondary disabilities and the service-connected right 
knee, entitlement to service connection for the left knee and 
lower back is warranted.


ORDER

1.	Entitlement to service connection for the left knee as 
secondary to the service-connected right knee, to include 
chondromalacia and degenerative arthritis, is granted.

2.	Entitlement to service connection for the lower back as 
secondary to the service-connected right knee, to include 
herniated disk and unstable lumbar spine fusion with 
osteoarthritis, is granted.


REMAND

In order to establish service connection for the skin 
disability, the evidence must show it resulted from disease 
or injury incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2004). 
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).

For certain disabilities, such as diseases associated with 
exposure to certain herbicide agents, service connection may 
be presumed when such disability is shown to have manifested 
to a degree of 10 percent or more at any time after service, 
except for certain diseases such as chloracne or other 
acneform disease, which must be shown to have manifested to a 
degree of 10 percent or more within one year of the veteran's 
last exposure to the herbicide agent in service. 38 U.S.C.A. 
§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307(a)(6), 
3.309 (2004). Such a presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. 
§ 1113 (West 2002); 38 C.F.R. § 3.307(d) (2004).

The veteran contends that he is entitled to presumptive 
service connection for a skin condition, characterized as due 
to exposure to herbicides such as Agent Orange, during 
service in the Republic of Vietnam. See 38 U.S.C. § 1116(f) 
(West 2002); 
38 C.F.R. § 3.309(e) (2004). In his Form 9 Appeal to the 
Board, he indicates that he did not have any types of 
problems with his skin until he went to Vietnam. Since then, 
he claims to have problems with his skin.

As stated previously, where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence. 38 C.F.R. § 3.159(a) (2004); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and include an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made. See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991). The veteran was 
examined and treated at a Veterans Affairs Medical Center 
(VAMC) in 2003, however, the examiner did not comment or 
indicate whether he examined the veteran for his claimed skin 
disability. Although the veteran has provided little 
information about his skin disability and has not indicated 
whether he has received treatment for it in the past, he does 
maintain that it is a problem that continues to bother him.

Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration of the skin disability issue. Accordingly, the 
case is remanded for the following actions:

1.	The RO must schedule the veteran for a 
dermatological examination and opinion to determine 
the existence, extent, and etiology of the 
veteran's claimed skin disorder. 

a.	The examiner must provide a diagnosis for 
the claimed skins disability and the 
findings supporting that diagnosis. 
b.	The examiner must render an opinion as to 
whether it is more likely than not (i.e. 
probability greater than 50 percent), at 
least as likely as not (i.e. probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent ) that the 
skin disability is related to the veteran's 
service and whether the skin disability was 
caused by exposure to herbicides such as 
Agent Orange. 
c.	The examiner must also render an opinion as 
to when the claimed skin disability first 
manifested (before service, during service, 
within 1 year of service, or more than a 
year after service).
d.	All indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. The claims folder, 
including all associated material must be 
made available to the examiner for review, 
and the examiner must verify that the 
claims folder and the associated material 
has, in fact, been reviewed. The rationale 
for all opinions must be set forth in 
writing.

2.	When the above foregoing actions have been 
completed, the RO should undertake any other 
indicated development and then readjudicate the 
issue of entitlement to service connection for a 
skin disability, characterized as exposure to 
herbicides. If the benefits sought on appeal are 
not granted to the veteran's satisfaction, he and 
his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity 
to respond. Thereafter if otherwise in order, the 
case should be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


